This is an appeal on questions of law from a judgment of the Court of Common Pleas of Hamilton county.
It appears from the transcript that the Court of Common Pleas made an entry reversing an order of the Municipal Court and remanding the case to the latter court for a new trial.
An examination of the transcript of the docket and journal entries shows that on August 16, 1938, the Municipal Court of Cincinnati, in a trial to the court without a jury, in an action at law, entered judgment for the defendant.
On the same day, a request was made by the plaintiff for separate findings of fact and conclusions of law, and, on such day, findings of fact and conclusions of law separately stated were filed.
On the following day, August 17, 1938, a motion for a new trial was filed by the plaintiff. On September 10, 1938, this motion was overruled. No final judgment was ever entered in the Municipal Court of Cincinnati.
Appeal was taken by the plaintiff, on September 23, 1938, to the Court of Common Pleas.
The Court of Common Pleas had no jurisdiction to entertain such appeal, for the reason that no final judgment was ever made in the Municipal Court of Cincinnati. See Boedker v. Warren E.Richards Co., 124 Ohio St. 12, 176 N.E. 660.
For the reasons stated, the judgment of the Court of Common. Pleas is reversed and the cause remanded to the Court of Common Pleas of Hamilton county, with instructions to dismiss the appeal from the Municipal Court of Cincinnati.
Judgment reversed and cause remanded.
ROSS, P.J., HILDEBRANT and MATTHEWS, JJ., concur. *Page 349